*717TEXTO COMPLETO DE LA SENTENCIA
Se acude en apelación de una sentencia enmendada emitida por el Tribunal de Primera Instancia, Sala Superior de Bayamón, que responsabilizó solidariamente a los coapelantes Henry Barreda Rivera y José Barreda Rivera en conjunto con Alberto Monzón, por la reclamación presentada por la apelada Jessica Berastain.
En síntesis se alega que incidió el tribunal de instancia al determinar que los coapelantes son solidariamente responsables frente a la apelada, por la sentencia que a su favor se había dictado previamente el 12 de septiembre de 2002, todo ello sin haber suficiente prueba al respecto.
Se acoge el recurso como un certiorari por tratarse la revisión de un dictamen sobre la ejecución de la sentencia y así se expide el auto y se confirma por los siguientes fundamentos de derecho.
I
La recurrida Jessica Berastain obtuvo una determinación del Departamento del Trabajo y Recursos Humanos, mediante la cual se declaró, que la firma Comtec Communication (en adelante Comtec), había discriminado en su contra y le adeudaba compensación de $18,400 hasta enero de 2002 y $800 mensuales, más su duplo por ser un caso de despido por discrimen. La recurrida recurrió ante el tribunal de instancia, mediante querella por despido injustificado y discrimen por impedimento físico contra Comtec, bajo el procedimiento sumario que establece la Ley Núm. 2 de 17 de octubre de 1961, 32 L.P.R.A see. 3118 et seq. (en adelante Ley 2). (Ap. 3, págs. 5-6.) Es un hecho que no está en controversia que Comtec fue emplazada a través de su vicepresidente Alberto Monzón, el 31 de mayo de 2002 en Cataño, bajo dicho “nombre común” y no contestó la querella dentro del término de quince (15) días dispuesto por la Ley 2, supra. (Véase, Ap. 1, pág. 15.)
El 12 de septiembre de 2002, el tribunal de instancia dictó sentencia en la cual adjudicó la controversia y condenó a Comtec al pago a la apelada de la suma de $71,400 sin costas, gastos, ni honorarios de abogado. Tal cantidad, habría de aumentar en $1,600 mensuales, hasta que se repusiera a la recurrida en su posición. (Ap. 4, págs. 7-8.)
La recurrida Jessica Berastain, contrató abogado privado para que la representara en el proceso de ejecutar el dictamen del tribunal de instancia. Así las cosas, compareció el Ledo. Héctor Díaz Olmo en representación de la recurrida mediante una moción al amparo de la Regla 51.7 de Procedimiento Civil, para que el tribunal de instancia declarara como deudores solidarios de la referida sentencia, a los copeticionarios Henry y José Barreda Rivera. (Ap. l,págs. 1-3.)
Luego de varios trámites procesales, el 7 de febrero de 2005, el tribunal de instancia llevó a cabo la vista evidenciaría al respecto. La recurrida Jessica Berastain presentó como prueba testifical, su propio testimonio y el de Rocío Mendoza. Los copeticionarios no presentaron prueba alguna, pero contrainterrogaron a ambas testigos. Quedando sometido el caso para resolución, el 5 de abril de 2005, el tribunal de instancia dictó sentencia enmendada en la cual determinó que los copeticionarios eran solidariamente responsables por el dictamen que se había emitido desde el 12 de septiembre de 2002.
Según las determinaciones de hechos emitidas por el tribunal de instancia en su dictamen, Alberto Monzón era el vicepresidente de la empresa Comtec allá para el 17 de febrero de 2000. Este, entrevistó a la recurrida Jessica Berastain para trabajar con Comtec y le indicó que había sido escogida para la posición de recepcionista y que podía renunciar al trabajo que tenía en ese momento. “[L]a misma secretaria de él [Alberto Monzón] es quien me prepara la carta de renuncia [de la recurrida] al otro empleo. ” (T.E., págs. 8-9.)
*718Luego de comenzar su período probatorio, el copeticionario Henry Barreda Rivera llamó a la recurrida a una reunión y le notificó que no iban a continuar con sus servicios, pues habían decidido escoger a otra persona para el puesto. La recurrida le reclamó que Alberto Monzón la había contratado, pero el copeticionario Henry Barreda Rivera le dijo que él, era quien decidía los asuntos administrativos en la empresa y no Alberto Monzón. (T.E., págs. 11-12.)
Los dos días y medio (2lh) que la recunida trabajó para los peticionarios, nunca le fueron pagados. (T.E., pág. 16.) En el foro judicial se concluyó que hubo un despido injustificado y discriminatorio, y la sentencia dictada contra Comtec el 12 de diciembre de 2002, no fue apelada y advino final y firme. Considerando tales determinaciones de hechos, el tribunal de instancia sostuvo en su dictamen sobre la ejecución de la sentencia que los copeticionarios fueron cocausantes de los daños sufridos a la recurrida y “por lo tanto de conformidad con la jurisprudencia aplicable, su responsabilidad es solidaria”. (Ap. 10, pág. 29.) Según surge del certificado del Departamento del Estado admitido en evidencia, Comtec no existe ni existía como corporación debidamente inscrita y registrada para la fecha en que ocurre el despido y ésta hacía negocios bajo dicho nombre. (Ap. 6, págs. 14-15.)
Inconformes con tal dictamen del foro de instancia, los copeticionarios Barreda Rivera acuden ante nos a través del presente recurso, alegando que no tienen responsabilidad civil alguna.
II
Expuestos los hechos pertinentes, procedemos a discutir la norma jurídica aplicable.
A
Procedimientos de sentencia contra deudores solidarios.
La Regla 51.7 de las de Procedimiento Civil, dispone que:

“Cuando se obtiene una sentencia contra uno o más entre varios deudores solidariamente responsables de una obligación, aquellos deudores que no fueren partes en la acción, podrán ser citados para que comparezcan a mostrar por qué causa no han de estar obligados por la sentencia de igual modo que si hubieren sido demandados desde un principio. La citación, conforme lo dispuesto en esta regla, deberá relacionar la sentencia, y requerir a la persona citada para que comparezca determinado día y hora a mostrar causa de porqué no ha de estar obligada por dicha sentencia. No será necesario entablar nueva demanda. [...].

Hecha la citación, el deudor citado deberá comparecer en la fecha que se indica en la citación, y en dicha vista podrá aducir cualquier defensa de hecho y derecho para eximirle de responsabilidad. Las cuestiones así planteadas podrán substanciarse como en los demás casos. ” (Enfasis suplido.)
32 L.P.R.A. Ap. HI.
Esta regla aplica a los casos en que se dicta una sentencia contra un deudor quien es solidariamente responsable con otros, sin ser estos últimos partes en la causa de acción que origina el pleito. En tales casos, se puede citar a estos alegados deudores solidarios para que muestren causa de porqué, no deben estar obligados por la sentencia como si hubiesen sido demandados. Véase, Soc. de Gananciales v. Soc. de Gananciales, 109 D. P.R. 279, 284-285 (1979).
Nuestro más alto foro ha establecido que los requisitos que deben concurrir para determinar la disponibilidad del trámite de la Regla 51.7, supra, son:

“[...] (1) responsabilidad solidaria previa dimanante "de una obligación" contractual; y (2) que contra 
*719
quienes se invoca pudieron haber sido demandados y emplazados al iniciarse la acción. Ausente cualesquiera de estos requisitos, la regla no es aplicable. ”

Pauneto v. Núñez, 115 D.P.R. 591, 596 (1984).
Ahora bien, la ley que protege sobre discrimen laboral define como patrono a “toda persona natural o jurídica”, que emplee trabajadores para realizar funciones en beneficio de su negocio o empresa. Véase, Art. 6, Ley Núm. 100 de 30 de junio de 1959 (en adelante Ley 100). 29 L.P.R.A. see. 151(2); Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485, 494-496 (1985). (Casos citados.)
Todo patrono que despida, suspenda o discrimine contra un empleado suyo en relación a su sueldo o trabajo por razón de edad, raza, color, religión, sexo, origen social o nacional o condición social, incurrirá en responsabibdad civil. El patrono, ya sea como persona natural si así realiza el negocio o empresa, o como ente jurídico en casos de corporaciones, es responsable civilmente por los daños causados en violación a dicho estatuto. ld.\ Cf. Bruno López v. Motorplan, Inc. y otros, 134 D.P.R. 111, 121-122 (1993). (Casos citados.)
B
Las corporaciones y la responsabilidad solidaria

La Ley General de Corporaciones de 1995, dispone en su Artículo 1.06 inciso (c) que:


“[...]

Todas las personas que actúen como corporación sin autoridad para ello, y teniendo conocimiento de dicha situación, serán responsables solidariamente de todas las deudas y obligaciones incurridas o asumidas como resultado de dicha actuación. [...]”. (Énfasis suplido.)
14 L.P.R.A. see. 2606.
El legislador, al incluir el inciso (c) del Artículo 1.06, supra, dispuso “sobre quién debe responder cuando una entidad falla en cumplir los requerimientos exigidos para operar una corporación [...]”. Véase, Informe de la Comisión de Reformas Gubernamentales, 12ma. Asamblea Legislativa, 5ta. Sesión Ordinaria, 1995, págs. 110-111, nota 2. Cabe señalar, que el no satisfacer los requisitos de incorporación establecidos en la ley, “sólo afecta al Estado, y no a otros terceros que pudieran haber efectuado transacciones con una supuesta corporación". Véase, Dailey, Recent Decisions, 53 Mich. L. Rev. 283, 284 (1954).
Por lo tanto, la clara intención del legislador al aprobar la Ley General de Corporaciones de 1995, fue eliminar las doctrinas de corporaciones de facto y estoppel en el derecho corporativo en nuestra jurisdicción, imponiéndole responsabilidad solidaria a las personas que lleven a cabo negocios a nombre de una corporación inexistente, sobre las deudas y obligaciones que así contraigan. Todo ello, bajo el fundamento que la ley de corporaciones aprobada en el 1995, simplifica y facilita el proceso de incorporación y el argumento de las dificultades por ley para crear un ente corporativo ya no es vábdo, para levantar la defensa de corporación de facto. Véase, Carlos E. Díaz Olivo, Derecho Corporativo Corporaciones, Publ. Puertorriqueñas, Ed. 1999, “págs .""47-52.
En resumen, bajo el estatuto vigente de corporaciones, ya no existe la doctrina de corporación d& facto en nuestro ordenamiento jurídico, según creada por los tribunales, para eximir de responsabilidad a los que realizan negocios en nombre de una corporación “pendiente de creación”. Se consideraba por los tribunales una corporación de facto como aquélla que hubiese otorgado y presentado el certificado de incorporación ante el *720Departamento de Estado y que “sólo falta cumplir con algunos requisitos que la ley exige” Véase, Cordero v. Supermercado San Juan, Inc., 103 D.P.R. 783, 786 (1975); Timberline Equi. Company, Inc. v. Davenport, 514 p. 2d 1109 (Or. 1973).
De otra parte, el Artículo 1090 del Código Civil establece que la solidaridad no se presume; es decir, que en un contrato si no se expresa claramente la intención de que la obligación sea solidaria, ésta se presumirá mancomunada. 31 L.P.R.A. see. 3101. La solidaridad debe derivarse, ya de una expresa convención de las partes, o del mandato legislativo. Campolieto v. Anaya, 142 D.P.R. 582, 597 (1998); Caribbean Ins. Co. v. Tribunal de Distrito, 99 D.P.R. 91, 95 (1970).
En cuanto a las acciones contra los deudores solidarios, el Código Civil, en su Artículo 1097 dispone:

“El acreedor puede dirigirse contra cualquiera de los deudores solidarios o contra todos ellos simultáneamente. Las reclamaciones entabladas contra uno no serán obstáculo para las que posteriormente se dirijan contra los demás, mientras no resulte cobrada la deuda por completo. ”

31 L.P.R.A. see. 3108. Véase, además, Cámara Insular Etc. v. Anadón, 83 D.P.R. 374, 382 (1961).
C
El contrato de sociedad
El Código Civil reconoce en su Artículo 1556, que dos (2) o más personas mediante un contrato de sociedad, “se obligan a poner en común dinero, bienes o industria con ánimo departir entre sí las ganancias”. 31 L.P.R.A. see. 4311.
Una vez perfeccionado el contrato de sociedad, nuestro ordenamiento procesal civil dispone sobre el procedimiento para emplazar a los miembros de tal sociedad. Específicamente, la Regla 15.3 de Procedimiento Civil, supra, dispone sobre los demandados bajo un nombre común que:

“Cuando dos o más personas operen un negocio bajo un nombre común, comprenda éste o no los nombres de dichas personas, éstas podrán ser demandadas bajo el referido nombre común, siendo suficiente emplazar a una de ellas. ”

Por no existir pronunciamiento alguno por el Tribunal Supremo sobre la Regla 15.3 de Procedimiento Civil, procedemos a exponer los comentarios que de la misma hacen dos distinguidos profesores de las ciencias jurídicas.
En su obra de Derecho Procesal Civil, el Ledo. Rafael Hernández Colón expone que:
“Las R. 15.3, 1979, y R. 15.3, PRPC 1996, establecen una excepción a la regla de la necesidad de personalidad jurídica para comparecer a juicio. Dispone que cuando dos o más personas operan un negocio bajo un nombre común, comprenda éste o no los nombres de dichas personas, éstas podrán ser demandadas bajo el referido nombre común siendo suficiente emplazar a una de ellas. Nótese que esta excepción opera únicamente en aquellos casos en que un negocio es operado por dos o más personas y únicamente cuando las das amás personas son partes'demandadas: ” (Énfasis suplidor)
Rafael Hernández Colón, Derecho Procesal Civil, Cap. 11, See. 1114, Michie de Puerto Rico, San Juan, P.R. 1997, pág. 107.
De otra parte, el Dr. José A. Cuevas Segarra expresa que:

*721
“Los Proyectos de Reglas no propusieron enmiendas a esta regla y la misma no ha sufrido cambios desde su aprobación en 1979. La misma no tiene equivalente en las reglas federales. ”

Esta regla se refiere únicamente a personas demandadas que operen un negocio bajo un nombre común. En tal caso no es necesario demandarlas por su propio nombre. Basta con que se utilice el nombre común y que se emplace a una sola de ellas. Esta y la siguiente regla tienen una numeración que no corresponde a la de las reglas anteriores en vista de que la Regla 15.3 de 1958 fue eliminada mediante la Ley Núm. 100 de 30 de junio de 1975. Esa era la regla sobre la incapacidad de la mujer casada.
Una entidad no puede demandar con un pseudónimo, sino con su propio nombre, como parte realmente interesada. In re: South Central States Bakery Products, 86 F.R.D. 407, 411 N.4 (1980). (Énfasis suplido.)
Dr. José A. Cuevas Segarra, Tratado de Derecho Procesal Civil, Tomo I, Publicaciones J.T.S., 2000, pág. 363.
Respecto a la interpretación de esta regla, basta señalar que “el lenguaje claro de la ley es la mejor expresión de la intención legislativa.” Matos v. Junta Exam. Ing., opinión de 20 de septiembre de 2005, 2005 J.T.S. 143, pág. 238. (Casos citados.)
D
Criterios de la revisión
Por último, en nuestra función apelativa, se impone la doctrina de deferencia la cual nos exige no intervenir con las determinaciones de hechos ni con la adjudicación de credibilidad que hizo el juzgador de los hechos al emitir su sentencia, salvo que haya mediado pasión, prejuicio, parcialidad o error manifiesto, en la apreciación de la prueba. López Delgado v. Cañizares, opinión de 5 de octubre de 2004, 2004 J.T.S. 165, pág. 299; Belk v. Martínez, 146 D.P.R. 215, 232 (1998).
III
Aplicación de la norma jurídica
Surge de la prueba ante el foro de instancia que los copeticionarios Henry y José Barreda Rivera y Alberto Monzón, fueron los que contrataron a la recurrida para realizar el trabajo de recepcionista en la compañía o negocio bajo el nombre de Comtec. La prueba testifical presentada por la apelada estableció que Alberto Monzón era vicepresidente y Henry Barreda Rivera fungía como presidente de Comtec al momento de los hechos, mientras que José Barreda Rivera ocupaba un puesto gerencial en dicha compañía. (Véase, T.E., págs. 8, 11-15.)
Las posiciones ocupadas por los copeticionarios y sus actuaciones en la empresa Comtec, establecen su relación contractual y responsabilidad solidaria con los negocios que realizaron en su nombre. Por lo tanto, si consideramos que sus actuaciones eran bajo una supuesta corporación,-no-pueden levantar la defensa-de corporación defacto por no tener vigencia, y además no hubo prueba alguna que sustentara que Comtec hubiese hecho gestión para incorporarse ante el Departamento de Estado. Comtec no era un ente corporativo, pues no estaba inscrito ni registrado como tal en el Departamento de Estado. Los copeticionarios fungían como sus dueños y actuaban como una “corporación sin autoridad para ello”, teniendo éstos conocimiento de tal realidad jurídica:
Por otra parte, si consideramos que Comtec operaba el negocio sin estar incorporado y bajo un “nombre común”, sus dueños responden en su carácter personal por el despido como patronos bajo la legislación laboral. Ley 100, supra. Sobre este particular, surge de los autos que Alberto Monzón como vicepresidente de Comtec, aceptó que fue notificado y emplazado de la querella que se había instado en su contra por el Departamento del *722Trabajo y Recursos Humanos. (Véase, Ap. 1, págs. 1 y 7; Ap. 6, pág. 15.) Ante ello, si consideramos a Comtec como un negocio no incorporado que realizaba operaciones bajo un “nombre común”, ésta fue debidamente emplazada el 31 de mayo de 2002, mediante una de las personas que así actuaron, en particular a través de Alberto Monzón. Por lo tanto, los copeticionarios Barreda Rivera y Alberto Monzón podían ser demandados bajo dicho nombre común de Comtec Communications. No se requería una alegación específica en la querella sobre la responsabilidad de los copeticionarios Barreda Rivera y Alberto Monzón. Regla 15.3 de Procedimiento Civil, supra.
Por último, quedó demostrado a su vez por la recurrida Jessica Berastain, la existencia del segundo requisito jurisprudencial sobre solidaridad; a saber, que los demás copeticionarios pudieron haber sido demandados y emplazados al iniciarse la querella que dio lugar a la sentencia por discrimen, emitida el 12 de septiembre de 2005. Pauneto v. Núñez, supra.
Concluimos bajo cualesquiera de los supuestos jurídicos antes discutidos que se estableció la relación contractual u obligacional entre ambos litigantes, patrono y empleado. Además, se estableció la responsalilidad solidaria entre los copeticionarios Henry y José Barreda Rivera y Alberto Monzón con la empresa Comtec, como lo requiere la norma vigente, tanto sustantiva bajo la Ley General de Corporaciones de 1995, la legislación laboral aplicable, así como procesal, bajo las Reglas de Procedimiento Civil. En la vista celebrada, Comtec no presentó prueba alguna para rebatir o impugnar la prueba presentada por la recurrida sobre todos los extremos.
En conclusión, Comtec no podría alegar ser una corporación d& facto para eximir a los copeticionarios de su responsabilidad solidaria como lo dispone la ley o, en la alternativa, que no fue emplazado. Una vez emitida la sentencia contra Comtec, la cual advino final y firme, los copeticionarios que actuaron y realizaron negocios con conocimiento de la inexistencia de tal corporación y en todo caso bajo un “nombre común”, haciendo negocios, responden solidariamente de sus deudas y obligaciones. Valga señalar que tampoco los copeticionarios y Alberto Monzón, rebatieron el hecho que realizaron negocios bajo el nombre común de Comtec. (Véase, T.E., págs.7-8, 11-15.)
La acreedora en este caso, la recurrida Jessica Berastain, puede ir contra cualesquiera de los deudores solidarios de Comtec a cobrar la sentencia sin que éstos hubiesen sido partes en el pleito, según lo dispone la Regla 51.7 de Procedimiento Civil, supra. Resolver lo contrario sería dejar sin efecto el claro principio de solidaridad antes discutido.
IV
Por los anteriores fundamentos, un tanto distintos, se expide el auto de certiorari y se confirma la resolución emitida por el Tribunal de Primera Instancia, Sala Superior de Bayamón. Se ordena la ejecución de la sentencia.
El Juez Arbona Lago disiente por escrito.
Lo acordó y manda el Tribunal y lo certifica la Secretaria del Tribunal.
Laura M. Vélez Vélez, -Secretaria del Tribunal de Apelaciones